PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/565,871
Filing Date: 11 Oct 2017
Appellant(s): RAMIREZ MUELA et al.



__________________
Timothy B. Kang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/12/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/02/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hopkinson et
al (US 2014/0314613 A1).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hopkinson et al
(US 2014/0314613 A1).
(2) Response to Argument
Appellant argues the Hopkinson reference fails to anticipate Appellant’s claims. Examiner disagrees. The Examiner notes that the instant claims are apparatus claims. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Appellant claims are written as intended use and does not use functional language that distinguishes the controller from the intended use. 
Appellant further argues Hopkinson fails to disclose an amount of second fluid is to become interspersed with a first fluid applied on a region of a layer of particulate material. However, Hopkinson teaches “second different radiation absorbent material 50, having a second natural radiation absorbency, is then provided over the edge portion 26, and radiation 
Appellant argues that Hopkinson does not teach the amount of second different radiation absorbent material is determined based on the first radiation absorbent material to absorb electromagnetic radiation. The Examiner again reiterates that the instant claims are apparatus claims and the structure of Hopkinson would be fully capable of performing the claimed function. Additionally, Hopkinson discloses “the second radiation absorbent material 50 is selected to have a high natural radiation absorbency, which is higher than the absorbency of the first radiation absorbent material 50, so that a high amount of the radiation is absorbed and so that the underlying particulate material in the edge portion 26 combines at a rapid rate”[0135].
Appellant argues the Examiner has provided no motivation in Hopkinson for the amount of second radiation absorbent material to be applied being determined in dependence on the ability of the first radiation absorbent material to absorb electromagnetic radiation. However, a 102 anticipation rejection is an anticipatory rejection and requires no explicit motivation. 
Appellant further argues Hopkinson fails to disclose the controller identifies the ability of a first fluid to absorb electromagnetic radiation based on a color of the colorant comprised in the first fluid. However, Hopkinson teaches using temperature to control the energy provided for sintered portion [0175-0175]. Hopkinson also states his invention discloses heaters that are 
Furthermore, even if Hopkinson does not explicitly disclose each and every step (Examiner is not conceding that Hopkinson fails to disclose each and every step), Appellant is reminded apparatus limitation are distinguishable through its structural limitations. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
Conferees:
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749              

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.